                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

GARLAND SCHLENKER and
MANDI SCHLENKER                                                                      PLAINTIFFS

v.                                    No. 6:14-CV-06068

SKY TAPP and
GARLAND COUNTY SHERIFF’S OFFICE                                                   DEFENDANTS

                                             ORDER

       The Court has received a report and recommendations (Doc. 122) from Chief United States

Magistrate Judge Barry A. Bryant. Defendant Sky Tapp requested and received an extension of

time to file objections to the report and recommendations, but no objections were filed.

Subsequently, Jeffrey Rosenzweig, counsel for Mr. Tapp, informed the Court’s law clerk that he

and Luther Sutter, counsel for Plaintiffs, had reached an oral agreement settling their clients’

dispute with respect to the execution of judgment. On December 17, 2018, the Court’s law clerk

informed all appearing parties by email of the communication from Mr. Rosenzweig, and further

informed the parties that in the absence of a diligent motion to withdraw the pending motions, the

Court would rule on the pending report and recommendations and motions. No motion to

withdraw has been filed, and the Court is left to believe that counsel were unable to finalize their

settlement agreement.

       Though de novo review is only required where a party has made specific objections to a

report and recommendations, out of caution the Court has reviewed the report and

recommendations de novo. The Court agrees with the Magistrate Judge’s well-reasoned report

and recommendations, which is ADOPTED IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that Defendant Sky Tapp’s motions (Docs. 103, 104, and



                                                 1
108) are DENIED.

       IT IS FURTHER ORDERED that Plaintiffs’ motion (Doc. 110) is GRANTED. The Clerk

is directed to release the $27,000.00 currently maintained in the registry to Plaintiffs or their

assignee, as partial satisfaction of the Consent Judgment.

       IT IS FURTHER ORDERED that Defendant Tapp pay the remaining $5,000.00 owed

pursuant to the Consent Judgment to Plaintiffs or their assignee within 30 days of entry of this

order, or writ of execution may issue as to any and all of Defendant Tapp’s properties to satisfy

the remainder of the Consent Judgment.

       IT IS SO ORDERED this 3rd day of January, 2019.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             CHIEF U.S. DISTRICT JUDGE




                                                2
